EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Blaise on 19 April 2021.
The application has been amended as follows: 

1. - 24. (Canceled)
25. (Previously Presented) A method for communicating information, from an information source to a contact communication device, via a referrer device, wherein contact data for a contact associated with the contact communication device is accessible by the referrer device, the referrer device being an intermediary recognized by the contact communication device, without the contact data being disclosed to the information source, the method comprising: encoding a referral container file with programming instructions configured to: (1) upon selection by the referrer device, provide, for display and editing, an electronic request for the information and an electronic address at which to access the information; and cause, at the referrer device, display of a control to access contact data for each of a one or more contact communication devices; and (2) upon execution by a processor of a contact communication device, cause the contact communication device to electronically 
26. (Previously Presented) The method of Claim 25, transmitting, via a network communication interface, the referral container file to the referrer device.  
27. (Previously Presented) The method of Claim 26, providing, via the network communication interface, criteria associated with the information; and automatically determining that the contact is matched to the criteria based on electronically evaluating the contact data against the criteria.  
28. (Previously Presented) The method of Claim 27, wherein the criteria specifies one or more of a type or category of referee for the information specified by the information source, wherein the contact data comprises data about the contact specified by a referrer associated with the referrer device, and wherein the evaluating the contact data against the criteria comprises determining that the data about the contact matches the one or more of the type or category of referee specified by the information source.  
29. (Previously Presented) The method of Claim 25, wherein the programming instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to 
30. (Previously Presented) The method of Claim 25, wherein the referral container file comprises a referral identification, the referral identification comprised of identification information of the referrer device.  
31. (Previously Presented) The method of Claim 30, wherein the programming instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to further provide the referral identification for a referrer associated with the referrer device to the information source in conjunction with an activity performed by the contact communication device in connection with the information.  
32. (Previously Presented) A device for communicating information, from an information source to a contact communication device, via a referrer device, wherein contact data for a contact associated with the contact communication device is accessible by the referrer device, the referrer device being an intermediary recognized by the contact communication device, without the contact data being disclosed to the information source, the device comprising: one or more processors; a network communication interface; and one or more memory storage devices configured to store a first set of instructions, which when executed by at least one of the one or more processors, cause the referrer device to perform operations to: encode a referral container file with programming instructions configured to: (1) upon selection by the referrer device, provide, for display and editing, an electronic request for the information and an electronic address at which to access the information; and cause, at the referrer device, display of a control to access contact data for each of a one or more contact communication devices; and (2) upon execution by a processor of a contact communication device, cause the contact communication device to electronically request the information from the information source via a communications network without providing the contact data to the information source; provide, for selection and utilization, the referral container file, via a webpage; receive, at the electronic address, from the contact communication device, the electronic request of the information from the information source via a communications network; and provide display of, for viewing by the contact communication device, the information.  
33. (Previously Presented) The device of Claim 32, wherein the one or more memory storage devices configured to store the first set of instructions, which when 4 of 10 LEGAL02/40248930v1Appl. No.: 16/154,757 Attorney Docket No.: 058407/518802 Reply to Office Action of November 16, 2020 executed by the at least one of the one or more processors, further cause the device to perform operations to: transmit, via a network communication interface, the referral container file to the referrer device.  
34. (Previously Presented) The device of Claim 33, wherein the one or more memory storage devices configured to store the first set of instructions, which when executed by the at least one of the one or more processors, further cause the device to perform operations to: provide, via the network communication interface, criteria associated with the information; and automatically determining that the contact is matched to the criteria based on electronically evaluating the contact data against the criteria.  
35. (Previously Presented) The device of Claim 34, wherein the criteria specifies one or more of a type or category of referee for the information specified by the information source, wherein the contact data comprises data about the contact specified by a referrer associated with the referrer device, and wherein the evaluating the contact data against the criteria comprises determining that the data about the contact matches the one or more of the type or category of referee specified by the information source.  
36. (Previously Presented) The device of Claim 32, wherein the programming instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to automatically install an application that provides features to one or more of edit the content or make purchases related to the content.  
37. (Previously Presented) The device of Claim 32, wherein the referral container file comprises a referral identification, the referral identification comprised of identification information of the referrer device.  
38. (Previously Presented) The device of Claim 37, wherein the programming instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to further provide the referral identification for a referrer associated with the referrer device to the information source in conjunction with an activity performed by the contact communication device in connection with the information.  
39. (Currently Amended) A computer readable medium for communicating information, from an information source to a contact communication device, via a referrer device, wherein contact data for a contact associated with the contact communication device is accessible by the referrer device, the referrer device being an intermediary recognized by the contact communication device, without the contact data being disclosed to the information source, the computer readable medium comprising one or more non- transitory, computer-readable storage media having instructions stored thereon, which, when executed by a set of one or more processors of a device, cause the device to perform operations comprising: encoding a referral container file with programming instructions configured to: (1) upon selection by the referrer device, provide, for display and editing, an electronic request for the information and an electronic address at which to access the information; and cause, at the referrer device, display of a control to access contact data for each of a one or more contact communication devices; and (2) upon execution by a processor of a contact communication device, cause the contact communication device to electronically request the information from the information source via a communications network without providing the contact data to the information source; providing, for selection and utilization, the referral container file, via a webpage; receiving, at the electronic address, from the contact communication device, the electronic request of the information from the information source via a communications network; and 6 of 10 LEGAL02/40248930v1Appl. No.: 16/154,757 Attorney Docket No.: 058407/518802 Reply to Office Action of November 16, 2020 providing display of, for viewing by the contact communication device, the information.  
40. (Previously Presented) The computer readable medium of Claim 39, said operations further comprising: transmitting, via a network communication interface, the referral container file to the referrer device.  
41. (Previously Presented) The computer readable medium of Claim 40, said operations further comprising: providing, via the network communication interface, criteria associated with the information; and automatically determining that the contact is matched to the criteria based on electronically evaluating the contact data against the criteria.  
42. (Previously Presented) The computer readable medium of Claim 41, wherein the criteria specifies one or more of a type or category of referee for the information specified by the information source, wherein the contact data comprises data about the contact specified by a referrer associated with the referrer device, and wherein the evaluating the contact data against the criteria comprises determining that the data about the contact matches the one or more of the type or category of referee specified by the information source.  
43. (Previously Presented) The computer readable medium of Claim 39, wherein the programming instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to automatically install an application that provides features to one or more of edit the content or make purchases related to the content.  
44. (Previously Presented) The computer readable medium of Claim 39, wherein the referral container file comprises a referral identification, the referral identification comprised of identification information of the referrer device.  
45. (Previously Presented) The computer readable medium of Claim 44, wherein the programming instructions are configured to, upon execution by the processor of the contact communication device, cause the contact communication device to further provide the referral identification for a referrer associated with the referrer device to the information source in conjunction with an activity performed by the contact communication device in connection with the information.



Terminal Disclaimer
The terminal disclaimer filed on 03/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,116,612 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Statement of Reasons for Allowance
Claims 25-44 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s filing of the Terminal disclaimer.
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features found in the independent claims are as follows:
encoding a referral container file with programming instructions configured to: (1) upon selection by the referrer device, provide, for display and editing, an electronic request for the information and an electronic address at which to access the information; and cause, at the referrer device, display of a control to access contact data for each of a one or more contact communication devices; and (2) upon execution by a processor of a contact communication device, cause the contact communication device to electronically request the information from the information source via a communications network without providing the contact data to the information source; providing, for selection and utilization, the referral container file, via a webpage; receiving, at the electronic address, from the contact communication device, the electronic request of the information from the information source via a communications network; and providing display of, for viewing by the contact communication device, the information
Dernehl (US 7,774,229 B1) discloses anti-spam marketing through personalized referral emails from the referrer’s email account directly to the referee. The referee’s contact information is withheld from the Provider at first (Col. 5 lines 33-52).
Sash (US 2005/0075925 A1) which discloses matching campaigns to the demographics in an address database (para. [0128]). 
Marshall et al (US 2006/0242014 A1) which discloses a referral and recruitment system that utilizes a  privacy engine for protecting the identity of a contact's target audience from at least one of a campaign administrator, previous referrers in a chain, and future referrers in said chain (para. [0094]).
None of the evidence at hand teaches or suggests the combination of underlined features, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims include allowable subject matter as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chan et al (US 2003/0126015 A1) which discloses non-invasive referral program where a host server generates the specialized URL for the cardmember and forwards it to the cardmember, for example, in an email. The cardmember passes the URL containing the unique ID on to a friend.
M. Strasser and A. Zugenmaier, "Personalization through mask marketing," 36th Annual Hawaii International Conference on System Sciences, 2003. Proceedings of the, Big Island, HI, USA, 2003, pp. 8 pp.-, doi: 10.1109/HICSS.2003.1174582 discloses marketing to a specific target group while preserving the privacy of users
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629      
                                                                                                                                                                                                  /GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629